DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
References listed on Information Disclosure Statements (IDSs) filed 05/30/2018 after Notice of Allowance and before payment of issue fee have been considered  by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 17-19 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a method, comprising: determining, by the node, that additional metadata is required in connection with processing the at least the part of the query; a determination that the additional metadata is required in connection with processing the at least the part of the query, communicating, by the node, a request for the additional metadata, wherein the request for additional metadata is a multicast request to one or more other nodes, wherein the node maintains a list of the other nodes; after a predetermined period of time: determining that the one or more other nodes do not have the additional metadata; and communicating, by the node, a request for the additional metadata to the master node with a combination of all recitations as defined in claim(s) 1, 17-19.
Therefore, claim(s) 1, 4-12, 15-19 are presently allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	8AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152